COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00099-CR


PETRIT DIKO                                                          APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

         FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
                   TRIAL COURT NO. F-2012-0431-C

                           DISSENTING OPINION

                                     ----------

      I cannot join the conscientious majority because in order to convict a

defendant of a criminal offense, the jury must unanimously find the defendant

guilty of the same offense beyond a reasonable doubt. The majority appears to

agree with the State’s jury argument stating that unanimity is not required. I must
therefore respectfully dissent for the reasons I explained in my dissent to the

majority in Bundy v. State.1


                                                /s/ Lee Ann Dauphinot
                                                LEE ANN DAUPHINOT
                                                JUSTICE

PUBLISH

DELIVERED: April 14, 2016




      280 S.W.3d 425, 436–40 (Tex. App.—Fort Worth 2009, pet. ref’d)
      1

(Dauphinot, J., dissenting).


                                      2